DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements submitted on 05/23/2022, 07/13/2022, 08/16/2022, and 10/25/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements have been considered by the Examiner.  Please see attached initialed PTO-1449 forms.

Status of the Application
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Applicants’ Amendment/Response dated 06/23/2022, which cancels claims 1-20 and adds new claims 21-27, is acknowledged.  Applicants’ new claims necessitated new searches and new rejections.  Rejections not repeated from the previous action are hereby withdrawn.  The following rejections constitute the complete set of rejections for the current application.  This action has been made FINAL.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 21-27 are rejected under 35 U.S.C. 103 as being unpatentable over Sanders et al. (WO2016100861, cited previously) in view of Hedrich et al. (WO2013053753).

Regarding claims 21-27, Sanders et al. teach a hemostatic composition for use in wound care kits comprising a crosslinked polysaccharide such as cyclodextrin (see paragraphs [0041] and [0063]).  Sanders et al. teach that their hemostatic composition can be in powdered form and can further comprise a pharmaceutically acceptable diluent (see paragraph [0058]).  Sanders et al. further teach that their hemostatic compositions can comprise a crosslinking agent such as epichlorohydrin or a diepoxide (see paragraph [0009]).  Sanders et al. teach that their hemostatic composition may further comprise a growth factor or antibiotic (see paragraph [0073]).  Sanders et al. teach that the equilibrium swell of their hemostatic composition may generally range from 400% to 1300% (see paragraph [0057]).

Regarding claim 27, although Sanders et al. teach that the ability to control crosslinking and equilibrium swell allows their hemostatic compositions to be optimized for a variety of uses, Sanders et al. do not disclose a kit or methods of treating wounds with first and second hemostatic compositions having different crosslinking agents and crosslinking degree, and swelling fluid absorption capability.
Hedrich et al. teach hemostatic compositions comprising a cross-linked biocompatible polymer in particulate form suitable for use in hemostasis.  Hedrich et al. teach that the biocompatible polymer granulates can comprise a mixture of crosslinked compositions.  Hedrich et al. teach that the biocompatible polymer may be crosslinked using crosslinking agents such as epoxides and isocyanates.  Hedrich et al. teach that the equilibrium swell of their biocompatible polymers may range from 400% to 1300%.  Hedrich et al. teach that the equilibrium swell may be controlled for a crosslinked polymer by varying the degree of crosslinking, which in turn is achieved by varying the crosslinking conditions, such as the type of crosslinking method, duration of exposure of a crosslinking agent, concentration of a crosslinking agent, crosslinking temperature, and the like.  Hedrich et al. teach that the ability to control crosslinking and equilibrium swell allows the compositions of the present invention to be optimized for a variety of uses (see claims and pages 3-5 of Hedrich et al.).
Based on the combined teachings of Hedrich et al. and Sanders et al., which teach kits including hemostatic compositions comprising a mixture of crosslinked compositions, and the optimization of hemostatic compositions by controlling crosslinking and equilibrium swell, it would have been well within the ordinary level of skill in the art before the effective filing date of the invention to include in a kit a first and second hemostatic composition in powdered form each having a crosslinked polysaccharide such as cyclodextrin with a different degree of cross-linking and different crosslinking agents (e.g., epoxides, isocyanates), wherein one hemostatic composition is configured to absorb less fluid than the other hemostatic composition, and wherein the set of hemostatic compositions does not include cellulose.  A skilled artisan would have been motivated to formulate a kit comprising a first and second hemostatic composition having crosslinked polysaccharides with a different degree of cross-linking, a pharmaceutically acceptable diluent and antimicrobial or growth factor to tailor the treatment of a wound, attain hemostasis, and optimize reaction time and temperature.  Also, based on the teachings of Sanders et al. and Hedrich et al., which teach that the equilibrium swell of their hemostatic compositions may generally range from 400% to 1300%, it would have been well within the ordinary level of skill in the art before the effective filing date of the invention to achieve the claimed swelling capability via routine experimentation and optimization. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).

Response to Arguments
Claim Rejections under 35 U.S.C. 103
Applicants’ addition of new claim 21, which recites that the hemostatic compositions do not include cellulose, overcomes the previous 103 rejections in view of Cochrum et al.  Also, Applicants’ cancellation of claim 2 has rendered the previous 103 rejections in view of Machin et al. moot.  However, Applicants’ new claims necessitated new rejections under 35 U.S.C. 103 in view of previously cited Sanders et al. and newly cited Hedrich et al.  As explained above, based on the combined teachings of Hedrich et al. and Sanders et al., which teach kits including hemostatic compositions comprising a mixture of crosslinked compositions, and the optimization of hemostatic compositions by controlling crosslinking and equilibrium swell, the Examiner maintains that it would have been well within the ordinary level of skill in the art before the effective filing date of the invention to include in a kit a first and second hemostatic composition in powdered form each having a crosslinked polysaccharide such as cyclodextrin with a different degree of cross-linking and different crosslinking agents, wherein the set of hemostatic compositions does not include cellulose.


Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANDEEP SINGH whose telephone number is (571)270-3881. The examiner can normally be reached Monday-Friday, 10 AM - 6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ROBERT WAX can be reached on (571) 272-0623. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RANDEEP SINGH/Examiner, Art Unit 1615                                                                                                                                                                                                        
/Robert A Wax/Supervisory Patent Examiner, Art Unit 1615